Title: To James Madison from William Willis, 22 April 1801
From: Willis, William
To: Madison, James


Sir
Barcelona 22 April 1801.
The inclosed copy of a circular letter from Consul OBrien at Algiers, will explain to you the unpleasant state of our affairs in this quarter. There is no doubt that the Dey of Tripoli has in some measure been prompted to declare war against the United States by European influence, as all the powers that are concerned in commerc⟨e⟩ are desirous of amas[s]ing the golden harvest of the Mediterranean trade to themselves, & for this reason encourage the Barbary States to declare war against their neighbours as well as against the United States, which it is well known that if they support a good intelligence with the Barbary States, will almost deprive the northern powers of Europe of this so much coveted harvest. This makes it one of the greatest objects of the government of the United States to protect the commerce of the Mediterranean, and the European powers find that two things are necessary for this object; one of which is to keep a small naval force in these seas & the other is to discharge with punctuality all the engagements entered into with them & at times to make them presents: and besides this a treaty of amity & commerce is very serviceable, and will be as much or more so to the United States, as his influence is almost absolute over the Barbary States, and all the powers of Europe who wish to be well with the Barbary States, take measures to be in amity with the Grand Senior. And it is still more interesting for the United States to be in a state of close amity with that sovreign and it would be much easier for the United States to support a preference with him than for any of the powers of Europe, as they lay each of them allmost undistinguished among the crowd of powers of Europe. But as Amer⟨ica⟩ stands alone, his vanity would be much gratified in having his frien⟨d⟩ship sought after from so great a distance, as he is proud of having his friendly influence extend over a great part of the globe. I am sorry to find a great number of American vessels in these seas withou⟨t⟩ a single ship of war to protect them. There are now thirteen American vessels in this Port & Province & I shall do all in my power to detain them till a ship of war arrives which I hope will be soon. I am Sir With respect Your humble Servant
Willm Willis
Since writing the foregoing [nothing] new has occured Respecting our affairs with Tripoly. The number of Vessells that are now in this Port belonging to the United States is twenty five which the enclosed list is an account of. I enclose you also some observations on the Consequence of our keeping the Barbarians at Bay and protecting our Commerce which may be publick if the president thinks proper. I am Sir With Respec[t] Your Hbl St
Willm Willis
 

   
   RC and enclosures (DNA: RG 59, CD, Barcelona, vol. 1). RC marked quadruplicate; in a clerk’s hand, except for Willis’s signature and postscript; docketed by Wagner as received 2 Sept. Copy (ibid.), marked duplicate, is dated 21 Apr. and does not include postscript. Enclosures are a copy of O’Brien’s 5 Apr. circular letter and a list, dated 30 May, of vessels and their masters.



   
   Willis wrote Mountflorence on 29 Apr. about the American vessels in port, urging him to send a ship of war as soon as possible (Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:440–41).



   
   Willis’s observations have not been found.


